 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3433 
 
AN ACT 
To amend the North American Wetlands Conservation Act to establish requirements regarding payment of the non-Federal share of the costs of wetlands conservation projects in Canada that are funded under that Act, and for other purposes. 
 
 
1.Payment of non-Federal share of projects in Mexico and Canada under North American Wetlands Conservation Act 
(a)In generalSection 8(b)(3) of the North American Wetlands Conservation Act (16 U.S.C. 4407(b)(3)) is amended to read as follows: 
 
(3)The non-Federal share of the United States contribution to the costs of such projects may not be derived from Federal grant programs. In the case of a project carried out in Canada or Mexico, the non-Federal share of the costs of the project may include cash contributions from non-United States sources that are used to pay costs of the project. In the case of a project carried out in Canada, funds from Canadian sources may comprise up to 50 percent of the non-Federal share of the costs of the project. .  
(b)ApplicationThe amendment made by subsection (a) shall apply with respect to any approved and active wetlands conservation project (as that term is used in section 8(b)(1) of such Act) carried out with assistance provided under such Act, including such a project approved before the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
